Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 1/5/2021 have been acknowledged. Claims 1 and 3-8 are pending.

	Specification
The previous objections to the abstract and specification have been withdrawn as a result of Applicant’s amendments.
In response to Applicant’s amendment from “web” to “plate-shaped structure” in claim 1, the specification is objected to because the same term “web” has to changed accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejections of claims 1 and 3-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn as a result of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0922308 to Stone (provided by Applicant), in view of US 6,641,951 to Vutetakis et al.
Regarding claim 1, Stone teaches a system, e.g. a modular cell tray assembly, comprising: 
a holder; and 
stored energy sources, e.g. lead-acid cells, to be placed in the holder, each of the stored energy sources having a casing which has side walls, electrode plates positioned in the casing and an electrolyte (abstract; Fig. 1; [0018]); 
wherein the holder comprises at least two supports, e.g. modular cell trays, placed one above the other to hold the stored energy sources, each comprising a top, a base, and side walls (Figs. 1-3; [0021-25]), and 
wherein the top reads on the claimed at least one pressure element, because each modular cell tray defines a cell-receiving area sized to allow an individual cell to fit snugly therein ([0042]) and so when the modular cell trays are stacked on top of each other as shown in Fig. 1, the top of the modular cell tray is situated between the at least 
wherein the at least two supports or the modular cell trays are U-shaped in longitudinal section and each of the at least two supports has a plate-shaped structure, e.g. base (Figs. 1-3; [0025]) or rear cell restraint structure 96 depending on the angle of viewing (Fig. 6; [0048]), and two legs arranged orthogonally to the plate-shaped structure, e.g. side walls (Figs. 1-3; [0025]), the legs of each of the at least two supports being connected via a stiffening element, e.g. various interlock structures provided on the side walls (all figures; [0024]; [0029-33]; [0037]; [0038]; [0041]; [0043]; [0049-54]), and 
wherein the at least one pressure element or the top is in the form of a profile element which is arranged between the legs of the at least two supports in the longitudinal direction (all figures; [0025]; [0042]; [0043]; [0048]) and has at least one contact surface for resting on the side walls of the casings of the stored energy sources as the stored energy sources fit snugly in the modular cell tray (all figures; [0042]).
Stone does not expressly teach that the stored energy sources each has electrode plates orientated parallel to the side walls and nonwoven materials containing a bound electrolyte, the electrode plates being placed between adjacent nonwoven materials, wherein the holder holds the stored energy sources in such a manner that the side walls of each casing which are oriented parallel to the electrode plates are oriented substantially horizontally. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrode plates and nonwoven material within the stored energy sources in the claimed manner and orient the side walls of each casing substantially horizontally in the holder of the system of Stone, motivated by the fact that Vutetakis et al. demonstrates the known arrangement of the electrode plates and nonwoven material containing a bound electrolyte (a fibrous mat separator), with the plates parallel to walls of the casing of the known lead-acid batteries (column 1, line 56 to column 2, line 24; column 3, line 40 to column 4, line 6), and teaches that with fibrous mat technologies, particularly when dealing with cells over about 14 inches tall, it has been discovered that the cycle life in deep discharge applications can be significantly improved by arranging the cells so that the longitudinal axis of the cell lies in a horizontal plane rather than a vertical plane as is customary (column 2, lines 25-43).
Regarding claim 3, Stone teaches that the at least two supports are divided into individual receiving compartments for the stored energy sources by partitions (Figs. 4, 5, and 7; [0025]; [0042]).
Regarding claim 4, Stone teaches that the at least two supports arranged on top of each other can be connected to each other in such a manner that a relative movement of adjacently arranged supports of the at least two supports is impossible as the modular trays are interlocked together ([0018]; [0021]).
Regarding claim 5, Stone teaches that the at least two supports arranged on top of each other comprise interlocking connecting elements that positively engage into each other ([0024]; [0029]; [0031]; [0032]; [0037]; [0038]; [0041]; [0043]; [0049-54]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Vutetakis et al. as applied to claim 1 above, in view of US 5,304,434 to Stone, hereinafter Stone II.
	Regarding claim 6, Stone does not teach the claimed cover.
	Stone II also relates to a system comprising a holder or cell rack assembly and lead-acid cells to be placed in the holder (abstract) and teaches a plurality of cell-receiving modules stacked on top of each other, wherein above the uppermost module of the holder, a cover or cap assembly 16, is disposed (Figs. 1 and 2; column 3, lines 57-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed cover in the system of Stone, motivated by the fact that Stone II demonstrates that the cover or cap assembly 
	Regarding claim 7, Stone does not teach that the at least two supports can be closed with a front cover in an area of free ends of the legs.
	Stone II teaches that a safety panel 18 or a side shear panel is used to cover the front of the cell rack assembly where terminals of the batteries are exposed (Figs. 1, 2 and 8; column 3, lines 57-65; column 7, lines 30-39). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed front cover in the system of Stone, motivated by the fact that Stone II demonstrates using a safety panel or side shear panel to restrict inadvertent access and enhance the aesthetics of the assembly and to increase structural integrity (Figs. 1 and 2; column 5, line 60 to column 6, lines 6; column 7, lines 30-39). The skilled artisan would have appreciated the front cover protecting the terminals of the batteries and the connections between the batteries in the prior art system. 
	Regarding claim 8, Stone teaches that the modular cell tray has a base (Figs. 1-3; [0025]).
Stone does not teach the claimed base.
Stone II teaches a base support 20 arranged beneath the holder or cell rack assembly and comprises reinforcing fabricated steel C-shaped members 54 that read 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed base in the system of Stone, motivated by the fact that Stone II demonstrates that such base support satisfies appropriate electrical codes and the like and ensures stability under high seismic conditions, by providing a construction that is sturdy, relatively economical to assemble and is adequate to provide the strength required for seismic applications (column 3, lines 57-65; column 5, lines 45-59).

	
	Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant argued on Pages 9 and 10 of the remarks that Stone teaches a holder having modular cell trays shaped like a box and that the system of claim 1 differs from both applied prior art references that it does not use a box-like holder but a U-shaped element with at least one stiffening element connected to legs of the at least two supports, which reduces the weight of the holder. The Examiner respectfully disagrees. The system of claim 1 is box-shaped as illustrated in at least Figs. 1-3. Even if Applicant wants to make a distinction that their at least two supports are U-shaped, the claim is not specific enough to exclude a complete box structure. Further, claim 1 remains open-ended with the transitional term “comprising” in lines 1 and 8, which does not exclude 96 and two legs or side walls (Figs. 1-3 and 6; [0025]; [0048]). The claimed at least one pressure element is not structurally defined such that a top of a box is excluded. In fact, the specification indicates that the at least one pressure element is designed as a profile element which can be made as “a box profile” ([0017]). The top of the prior art modular cell tray meets all limitations of the claimed at least one pressure element (see rejection above). Vutetakis was cited to demonstrate that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the stored energy sources of Stone in the claimed manner. Therefore, the combination of Stone and Vutetakis renders the claimed system obvious, as the prior arts teach all the claimed structures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725